Newmaw, J.
The questions are whether this verdict passed substantially on all the issues in the action, and is a verdict for the defendant. If it does pass substantially on all the issues and is for the defendant, then the judgment is right and must be affirmed; otherwise, it is a mistrial and a new trial must be had.
*483What the defendant was accused of was the making of a false statement of the property in his hands subject to assessment, intentionally, for the purpose of avoiding the payment of the just and proportionate taxes thereon. The action is penal. The case must be fully shown to be within the statute. No presumptions or intendments aid it. • The question arises on the verdict. To sustain the action; the jury must find the gravamen of the charge against the defendant. The gravamen of the charge is the intention with which the act was done. The verdict is, in effect, a special verdict. The jury finds and reports the facts to the court. The court applies the law to the facts found by the jury. What the jury meant by their verdict may not be clearly evident. So the verdict is to be construed. The office of construction is to ascertain what the jury meant. They say the defendant is “guilty.” Without more, that would mean guilty of the whole matter charged. But the jury say more. They explain what they mean by saying “guilty.” They say “ not . crimanly, but negligently.” This seems to mean that the jury find his act in making the false statement was not prompted by a criminal purpose, but was done with too little care to insure accuracy. The law does not exact its penalty simply for the use óf tod little care — that is, for negligence — in making the statement, but only for a statement made intentionally false. The statute, being penal, requires a strict construction. So the verdict is construed to mean that the jury find that the defendant did not make the statement false intentionally, but that its falsity resulted from his bestowing upon its making too little care to insure accuracy. They find affirmatively that the element which was the gravamen of the charge did not exist.
The verdict passes sufficiently upon all the issues, and is, in effect, for the defendant.
By the GouH.— The judgment of the circuit court is affirmed.